IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,160-02


EX PARTE JOEL D. MALLORY, JR., Applicant





ON ORIGINAL APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1350-10 IN THE 7TH  DISTRICT COURT

FROM SMITH COUNTY



Per curiam.
 
O R D E R


	This is an original application for a writ of habeas corpus.  Tex. Const. art. V, § 5. 
Applicant, a licensed attorney, was found in contempt of court and sentenced to 180 days in the
county jail.  He contends, among other things, that he was denied due process and not advised of his
rights; he was denied his right to an impartial decision maker; the Contempt Judgment and Order of
Commitment (CJOC) was entered without proper notice; and the assigned trial judge, the Honorable
Joe D. Clayton, did not have the authority to enter a particularized contempt judgment.	
	Judge Clayton shall file a response with this Court and state: (1) whether he was assigned by
the presiding judge of the administrative judicial region to determine Applicant's guilt of the
contempt; (2) whether Applicant was given reasonable notice and an opportunity to be heard; and
(3) whether a hearing was held and, if so, what evidence was presented at the hearing. Judge Clayton
may also respond to Applicant's claims.
	This application will be held in abeyance until Judge Clayton files a response.  His response
and the record of the contempt proceeding, including the underlying criminal hearing that led to the
contempt proceeding, shall be forwarded to this Court within 30 days of the date of this order.  Any
extensions of time shall be obtained from this Court. 
	If he has not already been released, Applicant shall be released on personal bond pending the
resolution of this matter.

Filed: March 27, 2013
Do not publish